Exhibit 10.2

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of May 9, 2018, by and between
GOLDEN MINERALS COMPANY, a Delaware corporation (the “Company”), LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Dollars ($10,000,000) of the Company’s common stock, $0.01 par
value per share (the “Common Stock”).  The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.                                      CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)                                 “Accelerated Purchase Date” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, the
Business Day immediately following the applicable Purchase Date with respect to
the corresponding Regular Purchase referred to in Section 2(b) hereof.

 

(b)                                 “Accelerated Purchase Floor Price” means
$0.15, which shall be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
and, effective upon the consummation of any such reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction,
the Accelerated Purchase Floor Price shall mean the lower of (i) the adjusted
price and (ii) $1.00.

 

(c)                                  “Accelerated Purchase Minimum Price
Threshold” means, with respect to any Accelerated Purchase made pursuant to
Section 2(b) hereof, the greater of (i) seventy-five percent (75%) of the
Closing Sale Price on the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in Section 2(b) hereof and (ii) the
per share price set forth by the Company in the applicable Accelerated Purchase
Notice.

 

(d)                                 “Accelerated Purchase Notice” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to buy a specified Accelerated Purchase Share Amount on the applicable
Accelerated Purchase Date pursuant to Section 2(b) hereof at the applicable
Accelerated Purchase Price.

 

(e)                                  “Accelerated Purchase Price” means, with
respect to any Accelerated Purchase made pursuant to Section 2(b) hereof, the
lower of (i) ninety-seven percent (97%) of the VWAP during (A) the entire
trading day on the Principal Market on the applicable Accelerated Purchase Date,
beginning at the commencement of normal trading hours and ending at the closing
time of trading on the Principal Market on the applicable Accelerated Purchase
Date, if (1) the volume of shares of Common Stock traded on the Principal Market
on the applicable Accelerated Purchase Date has not exceeded the applicable
Accelerated Purchase Share Volume Maximum and (2) the Sale Price on the
applicable Accelerated Purchase Date has not fallen below the applicable
Accelerated Purchase Minimum Price Threshold, or

 

--------------------------------------------------------------------------------


 

(B) the portion of the trading day on the applicable Accelerated Purchase Date,
beginning at the commencement of normal trading hours on the Principal Market on
the applicable Accelerated Purchase Date until the earlier of (1) such time that
the volume of shares of Common Stock traded on the Principal Market on the
applicable Accelerated Purchase Date has exceeded the applicable Accelerated
Purchase Share Volume Maximum and (2) such time that the Sale Price on the
applicable Accelerated Purchase Date has fallen below the applicable Accelerated
Purchase Minimum Price Threshold (such earlier time, the “Accelerated Purchase
Termination Time”), and (ii) the Closing Sale Price on the applicable
Accelerated Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(f)                                   “Accelerated Purchase Share Amount” means,
with respect to any Accelerated Purchase made pursuant to Section 2(b)
hereof, the number of Purchase Shares directed by the Company to be purchased by
the Investor on an Accelerated Purchase Notice, which number of Purchase Shares
shall not exceed the lesser of (i) 300% of the number of Purchase Shares
directed by the Company to be purchased by the Investor pursuant to the
corresponding Regular Purchase Notice for the corresponding Regular Purchase
referred to in Section 2(b) hereof (subject to the Purchase Share limitations
contained in Section 2(a) hereof) and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the trading volume of
the Common Stock on the Principal Market during (1) the entire trading day on
the applicable Accelerated Purchase Date, beginning at the commencement of
normal trading hours and ending at the closing time of trading on the Principal
Market on the applicable Accelerated Purchase Date, if the Sale Price on the
applicable Accelerated Purchase Date has not fallen below the applicable
Accelerated Purchase Minimum Price Threshold, or (2) the portion of the trading
day on the applicable Accelerated Purchase Date, beginning at the commencement
of normal trading hours on the Principal Market on the applicable Accelerated
Purchase Date until such time that the Sale Price on the applicable Accelerated
Purchase Date has fallen below the applicable Accelerated Purchase Minimum Price
Threshold.

 

(g)                                  “Accelerated Purchase Share Percentage”
means, with respect to any Accelerated Purchase made pursuant to
Section 2(b) hereof, thirty percent (30%).

 

(h)                                 “Accelerated Purchase Share Volume Maximum”
means the number of shares of Common Stock traded on the Principal Market during
normal trading hours on the Accelerated Purchase Date equal to (i) the amount of
shares of Common Stock properly directed by the Company to be purchased on the
Accelerated Purchase Notice, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(i)                                     “Additional Accelerated Purchase Date”
means, with respect to any Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, the Business Day (i) that is the Accelerated Purchase Date
with respect to the corresponding Accelerated Purchase referred to in
Section 2(c) hereof and (ii) on which the Investor receives, prior to 1:00 p.m.,
Eastern time, of such Business Day, a valid Additional Accelerated Purchase
Notice that the Investor is to buy Purchase Shares pursuant to
Section 2(c) hereof.

 

(j)                                    “Additional Accelerated Purchase Floor
Price” means $0.15, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Additional Accelerated Purchase Floor Price shall mean
the lower of (i) the adjusted price and (ii) $1.00.

 

--------------------------------------------------------------------------------


 

(k)                                 “Additional Accelerated Purchase Minimum
Price Threshold” means, with respect to any Additional Accelerated Purchase made
pursuant to Section 2(c) hereof, the greater of (i) seventy-five percent (75%)
of the Closing Sale Price on the Business Day immediately preceding the
applicable Additional Accelerated Purchase Date with respect to such Additional
Accelerated Purchase and (ii) the per share price set forth by the Company in
the applicable Additional Accelerated Purchase Notice.

 

(l)                                     “Additional Accelerated Purchase Notice”
means, with respect to any Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, an irrevocable written notice from the Company to the
Investor directing the Investor to buy a specified Additional Accelerated
Purchase Share Amount on the applicable Additional Accelerated Purchase Date
pursuant to Section 2(c) hereof at the applicable Additional Accelerated
Purchase Price.

 

(m)                             “Additional Accelerated Purchase Price” means,
with respect to any Additional Accelerated Purchase made pursuant to
Section 2(c) hereof, the lower of (i) ninety-seven percent (97%) of the VWAP
during the portion of the trading day on the applicable Additional Accelerated
Purchase Date, beginning at the later of (A) the applicable Accelerated Purchase
Termination Time with respect to the corresponding Accelerated Purchase referred
to in Section 2(c) hereof on such Additional Accelerated Purchase Date, (B) the
applicable Additional Accelerated Purchase Termination Time with respect to the
most recently completed prior Additional Accelerated Purchase on such Additional
Accelerated Purchase Date, as applicable, and (C) the time at which all Purchase
Shares subject to all prior Accelerated Purchases and Additional Accelerated
Purchases (as applicable), including, without limitation, those that have been
effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, have theretofore been received by the Investor as DWAC Shares
in accordance with this Agreement (such later of (i)(A), (i)(B) and (i)(C), the
“Additional Accelerated Purchase Commencement Time”), and ending at the earlier
of (X) 4:00 p.m., Eastern time, on such Additional Accelerated Purchase Date and
(Y) the earlier of (1) such time that the volume of shares of Common Stock
traded on the Principal Market on the applicable Accelerated Purchase Date from
and after the applicable Additional Accelerated Purchase Commencement Time has
exceeded the applicable Additional Accelerated Purchase Share Volume Maximum and
(2) such time that the Sale Price on the applicable Accelerated Purchase Date
from and after the applicable Additional Accelerated Purchase Commencement Time
has fallen below the applicable Additional Accelerated Purchase Minimum Price
Threshold (such earlier of clauses (i)(Y)(1) and (i)(Y)(2), the “Additional
Accelerated Purchase Termination Time”), and (ii) the Closing Sale Price on the
applicable Additional Accelerated Purchase Date (to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(n)                                 “Additional Accelerated Purchase Share
Amount” means, with respect to any Additional Accelerated Purchase made pursuant
to Section 2(c) hereof, the number of Purchase Shares directed by the Company to
be purchased by the Investor on an Additional Accelerated Purchase Notice, which
number of Purchase Shares shall not exceed the lesser of (i) 300% of the number
of Purchase Shares directed by the Company to be purchased by the Investor
pursuant to the corresponding Regular Purchase Notice for the corresponding
Regular Purchase referred to in Section 2(c) hereof (subject to the Purchase
Share limitations contained in Section 2(a) hereof) and (ii) an amount equal to
(A) the Additional Accelerated Purchase Share Percentage multiplied by (B) the
trading volume of the Common Stock on the Principal Market during the portion of
the trading day on the applicable Additional Accelerated Purchase Date beginning
at the applicable Additional Accelerated Purchase Commencement Time and ending
at the earlier of (1) 4:00 p.m., Eastern time, on such Additional Accelerated
Purchase Date and (2) such time that the Sale Price on the applicable
Accelerated Purchase Date from and after the applicable

 

--------------------------------------------------------------------------------


 

Additional Accelerated Purchase Commencement Time has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold.

 

(o)                                 “Additional Accelerated Purchase Share
Percentage” means, with respect to any Additional Accelerated Purchase made
pursuant to Section 2(c) hereof, thirty percent (30%).

 

(p)                                 “Additional Accelerated Purchase Share
Volume Maximum” means the number of shares of Common Stock traded on the
Principal Market during normal trading hours on the Additional Accelerated
Purchase Date equal to (i) the amount of shares of Common Stock properly
directed by the Company to be purchased on the Additional Accelerated Purchase
Notice, divided by (ii) the Additional Accelerated Purchase Share Percentage (to
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(q)                                 “Alternate Adjusted Regular Purchase Share
Limit” means, with respect to a Regular Purchase made pursuant to
Section 2(a) hereof, the maximum number of Purchase Shares which, taking into
account the applicable Purchase Price therefor on the applicable Purchase Date
for the applicable Regular Purchase Notice, would enable the Company to effect a
Regular Purchase for a Purchase Amount equal to, or as closely approximating
without exceeding, Forty Thousand Dollars ($40,000)).

 

(r)                                    “Available Amount” means, initially, Ten
Million Dollars ($10,000,000) in the aggregate, which amount shall be reduced by
the Purchase Amount each time the Investor purchases shares of Common Stock
pursuant to Section 2 hereof.

 

(s)                                   “Bankruptcy Law” means Title 11, U.S.
Code, or any similar federal or state law for the relief of debtors.

 

(t)                                    “Business Day” means any day on which the
Principal Market is open for trading, including any day on which the Principal
Market is open for trading for a period of time less than the customary time.

 

(u)                                 “Canadian Commissions” means, collectively,
each of the Canadian provincial securities regulatory authorities.

 

(v)                                 “Canadian Securities Laws” shall mean the
applicable securities laws of each of the Provinces of Canada, and the
respective applicable rules and regulations under such laws, together with
applicable published national, multilateral and local policy statements,
instruments, notices and blanket orders of the Canadian Commissions.

 

(w)                               “Closing Sale Price” means, for any security
as of any date, the last closing sale price for such security on the Principal
Market as reported by the Principal Market.

 

(x)                                 “Confidential Information” means any
information disclosed by either party to the other party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, prototypes, samples, plant and equipment), which
is designated as “Confidential,” “Proprietary” or some similar designation.
Information communicated orally shall be considered Confidential Information if
such information is confirmed in writing as being Confidential Information
within ten (10) Business Days after the initial disclosure. Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party;
(ii) becomes publicly known and

 

--------------------------------------------------------------------------------


 

made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without restrictions as to
confidentiality at the time of disclosure by the disclosing party as shown by
the receiving party’s files and records immediately prior to the time of
disclosure; (iv) is obtained by the receiving party from a third party without a
breach of such third party’s obligations of confidentiality; (v) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information, as shown by documents and other
competent evidence in the receiving party’s possession; or (vi) is required by
law to be disclosed by the receiving party, provided that the receiving party
gives the disclosing party prompt written notice of such requirement prior to
such disclosure and assistance in obtaining an order protecting the information
from public disclosure.

 

(y)                                 “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

 

(z)                                  “DTC” means The Depository Trust Company,
or any successor performing substantially the same function for the Company.

 

(aa)                          “DWAC Shares” means shares of Common Stock that
are (i) issued in electronic form, (ii) freely tradable and transferable and
without restriction on resale in the United States and (iii) timely credited by
the Company to the Investor’s or its designee’s specified Deposit/Withdrawal at
Custodian (DWAC) account with DTC under its Fast Automated Securities Transfer
(FAST) Program, or any similar program hereafter adopted by DTC performing
substantially the same function.

 

(bb)                          “Exchange Act” means the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder.

 

(cc)                            “Floor Price” means $0.15, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $0.15.

 

(dd)                          “Fully Adjusted Regular Purchase Share Limit”
means, with respect to any reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction from and after the date of this
Agreement, the Regular Purchase Share Limit (as defined in Section 2(a) hereof)
in effect on the applicable date of determination, after giving effect to the
full proportionate adjustment thereto made pursuant to Section 2(a) hereof for
or in respect of such reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction.

 

(ee)                            “Material Adverse Effect” means any material
adverse effect on (i) the enforceability of any Transaction Document, (ii) the
results of operations, assets, business or financial condition of the Company
and its Subsidiaries, taken as a whole, other than any material adverse effect
that resulted primarily from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its successors and
assigns with respect to the transactions contemplated by this Agreement, (E) the
effect of any change in applicable laws or accounting rules that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
or (F) any change resulting

 

--------------------------------------------------------------------------------


 

from compliance with terms of this Agreement or the consummation of the
transactions contemplated by this Agreement, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

 

(ff)                              “Maturity Date” means the first day of the
month immediately following the thirty-six (36) month anniversary of the
Commencement Date.

 

(gg)                            “PEA Period” means the period commencing at 9:30
a.m., Eastern time, on the fifth (5th) Business Day immediately prior to the
filing of any post-effective amendment to the Registration Statement (as defined
herein) or New Registration Statement (as such term is defined in the
Registration Rights Agreement), and ending at 9:30 a.m., Eastern time, on the
Business Day immediately following, the effective date of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement).

 

(hh)                          “Person” means an individual or entity including
but not limited to any limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.

 

(ii)                                  “Principal Market” means the U.S. Trading
Market (it being hereby acknowledged and agreed that the term “Principal Market”
for all purposes of this Agreement and the transactions contemplated hereby
shall not include the TSX or any other Canadian stock exchange or quotation
system).

 

(jj)                                “Purchase Amount” means, with respect to any
Regular Purchase, any Accelerated Purchase or any Additional Accelerated
Purchase made hereunder, as applicable, the portion of the Available Amount to
be purchased by the Investor pursuant to Section 2 hereof.

 

(kk)                          “Purchase Date” means, with respect to any Regular
Purchase made pursuant to Section 2(a) hereof, the Business Day on which the
Investor receives after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern
time, of such Business Day a valid Regular Purchase Notice that the Investor is
to buy Purchase Shares pursuant to Section 2(a) hereof.

 

(ll)                                  “Purchase Price” means, with respect to
any Regular Purchase made pursuant to Section 2(a) hereof, the lower of: (i) the
lowest Sale Price on the applicable Purchase Date and (ii) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the ten (10) consecutive Business Days ending on the Business Day immediately
preceding such Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

 

(mm)                  “Regular Purchase Notice” means, with respect to any
Regular Purchase pursuant to Section 2(a) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to buy such applicable
amount of Purchase Shares at the applicable Purchase Price as specified by the
Company therein on the Purchase Date.

 

(nn)                          “Sale Price” means any trade price for the shares
of Common Stock on the Principal Market as reported by the Principal Market.

 

(oo)                          “SEC” means the U.S. Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


 

(pp)                          “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

(qq)                          “Subsidiary” means any Person the Company
wholly-owns or controls, or in which the Company, directly or indirectly, owns a
majority of the voting stock or similar voting interest, in each case that would
be disclosable pursuant to Item 601(b)(21) of Regulation S-K promulgated under
the Securities Act.

 

(rr)                                “Transaction Documents” means, collectively,
this Agreement and the schedules and exhibits hereto, the Registration Rights
Agreement and the schedules and exhibits thereto, and each of the other
agreements, documents, certificates and instruments entered into or furnished by
the parties hereto in connection with the transactions contemplated hereby and
thereby.

 

(ss)                              “Transfer Agent” means Computershare Trust
Company, N.A., or such other Person who is then serving as the transfer agent
for the Company in respect of the Common Stock.

 

(tt)                                “TSX” means the Toronto Stock Exchange (or
any successor thereto).

 

(uu)                          “U.S. Trading Market” means the NYSE American (or
any nationally recognized successor thereto); provided however, that in the
event the Company’s Common Stock is ever listed or traded on The Nasdaq Capital
Market, The Nasdaq Global Market, The Nasdaq Global Select Market, the New York
Stock Exchange, the NYSE Arca or the OTC Bulletin Board (it being understood
that as used herein “OTC Bulletin Board” shall also mean any successor or
comparable market quotation system or exchange to the OTC Bulletin Board such as
the OTCQB operated by the OTC Markets Group, Inc.), then the “U.S. Trading
Market” shall mean such other market or exchange on which the Company’s Common
Stock is then listed or traded or any successor thereto.

 

(vv)                          “VWAP” means in respect of an Accelerated Purchase
Date and an Additional Accelerated Purchase Date, as applicable, the volume
weighted average price of the Common Stock on the Principal Market, as reported
on the Principal Market.

 

2.  PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)                                 Commencement of Regular Sales of Common
Stock.  Upon the satisfaction of all of the conditions set forth in Sections 7
and 8 hereof (the “Commencement” and the date of satisfaction of such conditions
the “Commencement Date”) and thereafter, the Company shall have the right, but
not the obligation, to direct the Investor, by its delivery to the Investor of a
Regular Purchase Notice from time to time, to purchase up to Seventy-Five
Thousand (75,000) Purchase Shares, subject to adjustment as set forth below in
this Section 2(a) (such maximum number of Purchase Shares, as may be adjusted
from time to time, the “Regular Purchase Share Limit”), at the Purchase Price on
the Purchase Date (each such purchase a “Regular Purchase”); provided, however,
that (i) the Regular Purchase Share Limit shall be increased to One Hundred
Thousand (100,000) Purchase Shares, if the Closing Sale Price of the Common
Shares on the applicable Purchase Date is not below $0.75, and (ii) the Regular
Purchase Share Limit shall be increased to One Hundred Fifty Thousand (150,000)
Purchase Shares, if the Closing Sale Price of the Common Shares on the
applicable Purchase Date is not below $1.25 (all of which share and dollar
amounts shall be appropriately proportionately adjusted for any reorganization,
recapitalization, non-cash

 

--------------------------------------------------------------------------------


 

dividend, stock split or other similar transaction; provided that if, after
giving effect to the full proportionate adjustment to the Regular Purchase Share
Limit therefor, the Fully Adjusted Regular Purchase Share Limit then in effect
would preclude the Company from delivering to the Investor a Regular Purchase
Notice hereunder for a Purchase Amount (calculated by multiplying (X) the number
of Purchase Shares equal to the Fully Adjusted Regular Purchase Share Limit, by
(Y) the Purchase Price per Purchase Share covered by such Regular Purchase
Notice on the applicable Purchase Date therefor) equal to or greater than Forty
Thousand Dollars ($40,000), the Regular Purchase Share Limit for such Regular
Purchase Notice shall not be fully adjusted to equal the applicable Fully
Adjusted Regular Purchase Share Limit, but rather the Regular Purchase Share
Limit for such Regular Purchase Notice shall be adjusted to equal the applicable
Alternate Adjusted Regular Purchase Share Limit as of the applicable Purchase
Date for such Regular Purchase Notice); and provided, further, however, that the
Investor’s committed obligation under any single Regular Purchase, other than
any Regular Purchase with respect to which an Alternate Adjusted Regular
Purchase Share Limit shall apply, shall not exceed Five Hundred Thousand Dollars
($500,000). If the Company delivers any Regular Purchase Notice for a Purchase
Amount in excess of the limitations contained in the immediately preceding
sentence, such Regular Purchase Notice shall be void ab initio to the extent of
the amount by which the number of Purchase Shares set forth in such Regular
Purchase Notice exceeds the number of Purchase Shares which the Company is
permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Regular Purchase Notice; provided, however, that the Investor
shall remain obligated to purchase the number of Purchase Shares which the
Company is permitted to include in such Regular Purchase Notice. The Company may
deliver a Regular Purchase Notice to the Investor as often as every Business
Day, so long as the Company has not failed to deliver Purchase Shares for the
most recent prior Regular Purchase.  Notwithstanding the foregoing, (i) the
Company may not deliver a Regular Purchase Notice to the Investor, and the
Investor and the Company shall not effect any Regular Purchase under this
Agreement, on any Purchase Date that the Closing Sale Price of the Common Shares
is less than the Floor Price and (ii) the Company shall not deliver any Regular
Purchase Notices to the Investor during the PEA Period.

 

(b)                                 Accelerated Purchases.  Subject to the terms
and conditions of this Agreement, from and after the Commencement Date, in
addition to purchases of Purchase Shares as described in Section 2(a) above, the
Company shall also have the right, but not the obligation, to direct the
Investor by the Company’s delivery to the Investor of an Accelerated Purchase
Notice from time to time, and the Investor thereupon shall have the obligation,
to buy Purchase Shares at the Accelerated Purchase Price on the Accelerated
Purchase Date in an amount equal to the Accelerated Purchase Share Amount (each
such purchase, an “Accelerated Purchase”). The Company may deliver an
Accelerated Purchase Notice to the Investor only on a Purchase Date on which the
Company also properly submitted a Regular Purchase Notice for a Regular Purchase
and the Closing Sale Price of the Common Stock is not below the Accelerated
Purchase Floor Price. If the Company delivers any Accelerated Purchase Notice
for an Accelerated Purchase Share Amount in excess of the limitations contained
in the definition of Accelerated Purchase Share Amount, such Accelerated
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Accelerated Purchase Notice exceeds
the Accelerated Purchase Share Amount which the Company is permitted to include
in such Accelerated Purchase Notice in accordance herewith (which shall be
confirmed in an Accelerated Purchase Confirmation (defined below)), and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Accelerated Purchase Notice; provided that the Investor shall
remain obligated to purchase the Accelerated Purchase Share Amount which the
Company is permitted to include in such Accelerated Purchase Notice. Upon
completion of each Accelerated Purchase Date, the Accelerated Purchase Share
Amount and the applicable Accelerated Purchase Price shall be set forth on a
confirmation of the Accelerated Purchase to be provided to the Company by the
Investor (an “Accelerated

 

--------------------------------------------------------------------------------


 

Purchase Confirmation”). Notwithstanding the foregoing, the Company shall not
deliver any Accelerated Purchase Notices during the PEA Period.

 

(c)                                  Additional Accelerated Purchases.  Subject
to the terms and conditions of this Agreement, from and after the Commencement
Date, in addition to purchases of Purchase Shares as described in
Section 2(a) and Section 2(b) above, the Company shall also have the right, but
not the obligation, to direct the Investor from time to time by the Company’s
timely delivery to the Investor of an Additional Accelerated Purchase Notice on
an Additional Accelerated Purchase Date, and the Investor thereupon shall have
the obligation, to buy Purchase Shares at the Additional Accelerated Purchase
Price on the Additional Accelerated Purchase Date in an amount equal to the
Additional Accelerated Purchase Share Amount (each such purchase, an “Additional
Accelerated Purchase”). The Company may deliver multiple Additional Accelerated
Purchase Notices to the Investor on an Additional Accelerated Purchase Date;
provided, however, that the Company may deliver an Additional Accelerated
Purchase Notice to the Investor only (i) on a Business Day that is the
Accelerated Purchase Date with respect to which the Company properly submitted
to the Investor an Accelerated Purchase Notice in accordance with this Agreement
on a Purchase Date on which the Company also properly submitted a Regular
Purchase Notice providing for a Regular Purchase, (ii) if the Closing Sale Price
of the Common Stock on the Business Day immediately preceding the Business Day
on which such Additional Accelerated Purchase Notice is delivered is not below
the Additional Accelerated Purchase Floor Price, and (iii) if all Purchase
Shares subject to all prior Regular Purchases, Accelerated Purchases and
Additional Accelerated Purchases, including, without limitation, those that have
been effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, have theretofore been received by the Investor as DWAC Shares
in accordance with this Agreement. If the Company delivers any Additional
Accelerated Purchase Notice for an Additional Accelerated Purchase Share Amount
in excess of the limitations contained in the definition of Additional
Accelerated Purchase Share Amount, such Additional Accelerated Purchase Notice
shall be void ab initio to the extent of the amount by which the number of
Purchase Shares set forth in such Additional Accelerated Purchase Notice exceeds
the Additional Accelerated Purchase Share Amount which the Company is permitted
to include in such Additional Accelerated Purchase Notice in accordance herewith
(which shall be confirmed in an Additional Accelerated Purchase Confirmation
(defined below)), and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Additional Accelerated Purchase
Notice; provided that the Investor shall remain obligated to purchase the
Additional Accelerated Purchase Share Amount which the Company is permitted to
include in such Additional Accelerated Purchase Notice. Upon completion of each
Additional Accelerated Purchase Date, the Additional Accelerated Purchase Share
Amount(s) and the applicable Additional Accelerated Purchase Price shall be set
forth on a confirmation of the Additional Accelerated Purchase(s) to be provided
to the Company by the Investor (an “Additional Accelerated Purchase
Confirmation”). Notwithstanding the foregoing, the Company shall not deliver any
Additional Accelerated Purchase Notices during the PEA Period.

 

(d)                                 Payment for Purchase Shares.   For each
Regular Purchase, the Investor shall pay to the Company an amount equal to the
Purchase Amount with respect to such Regular Purchase as full payment for such
Purchase Shares via wire transfer of immediately available funds on the same
Business Day that the Investor receives such Purchase Shares, if such Purchase
Shares are received by the Investor before 1:00 p.m., Eastern time, or, if such
Purchase Shares are received by the Investor after 1:00 p.m., Eastern time, the
next Business Day. For each Accelerated Purchase and each Additional Accelerated
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Accelerated Purchase and Additional Accelerated
Purchase, respectively, as full payment for such Purchase Shares via wire
transfer of immediately available funds on the third Business Day following the
date that the Investor receives such Purchase Shares. If the Company or the
Transfer Agent shall fail for

 

--------------------------------------------------------------------------------


 

any reason or for no reason to electronically transfer any Purchase Shares as
DWAC Shares in respect of a Regular Purchase, Accelerated Purchase or Additional
Accelerated Purchase (as applicable) within three (3) Business Days following
the receipt by the Company of the Purchase Price, Accelerated Purchase Price or
Additional Accelerated Purchase Price, respectively, therefor in compliance with
this Section 2(d), and if on or after such Business Day the Investor purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Purchase Shares that the
Investor anticipated receiving from the Company in respect of such Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable), then the Company shall, within three (3) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including customary brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Cover Price”), at
which point the Company’s obligation to deliver such Purchase Shares as DWAC
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Investor such Purchase Shares as DWAC Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Cover Price over the total
(A) Purchase Price for such Regular Purchase plus the total Accelerated Purchase
Price for such Accelerated Purchase (as applicable) and (B) Additional
Accelerated Purchase Price for such Additional Accelerated Purchase (as
applicable).  The Company shall not issue any fraction of a share of Common
Stock upon any Regular Purchase, Accelerated Purchase or Additional Accelerated
Purchase.  If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

 

(e)                                  Compliance with Rules of Principal Market.

 

(i)                                                  Exchange Cap.  Subject to
Section 2(e)(ii) below, the Company shall not issue or sell any shares of Common
Stock pursuant to this Agreement, and the Investor shall not purchase or acquire
any shares of Common Stock pursuant to this Agreement, to the extent that after
giving effect thereto, the aggregate number of shares of Common Stock that would
be issued pursuant to this Agreement and the transactions contemplated hereby
would exceed 18,376,749 shares of Common Stock, representing 19.99% of the
shares of Common Stock outstanding on the date of this Agreement  (which number
of shares shall be reduced, on a share-for-share basis, by the number of shares
of Common Stock issued or issuable pursuant to any transaction or series of
transactions that may be aggregated with the transactions contemplated by this
Agreement under applicable rules of the NYSE American or any other Principal
Market on which the Common Stock may be listed or quoted) (the “Exchange Cap”),
unless and until the Company elects to solicit stockholder approval of the
issuance of Common Stock as contemplated by this Agreement and the stockholders
of the Company have in fact approved such issuance in accordance with the
applicable rules and regulations of the NYSE American, any other Principal
Market on which the Common Stock may be listed or quoted, and the Company’s
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
and the Company’s Amended and Restated Bylaws, as amended (the “Bylaws”). For
the avoidance of doubt, the Company may, but shall be under no obligation to,
request its stockholders to approve the issuance of Common Stock as contemplated
by this Agreement; provided, that if stockholder approval is not obtained in
accordance with this Section 2(e)(i), the Exchange Cap shall be applicable for
all purposes of this Agreement and the transactions contemplated hereby at all
times during the term of this Agreement (except as set forth in
Section 2(e)(ii) below).

 

--------------------------------------------------------------------------------


 

(ii)                                               At-Market Transaction. 
Notwithstanding Section 2(e)(i) above and subject to the prior approval of the
NYSE American or any other Principal Market on which the Common Stock may be
listed or quoted (to the extent required), the Exchange Cap shall not be
applicable for any purposes of this Agreement and the transactions contemplated
hereby, solely to the extent that the issuances and sales of Common Stock
pursuant to this Agreement are deemed to be at a price equal to or in excess of
the greater of book or market value of the Common Stock as calculated in
accordance with the applicable rules of the NYSE American or any other Principal
Market on which the Common Stock may be listed or quoted (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(e)(i) is obtained).

 

(iii)                                            Restrictions on Sales in
Canada.  The Investor acknowledges that the Purchase Shares have not been and
shall not be qualified for distribution in any Province or Territory of Canada.
The Investor covenants and agrees that, in respect of each issue and sale of
Purchase Shares to Investor under this Agreement until the date that is four
months and one (1) day after the date of such issue and sale of Purchase Shares
it shall: (i) not offer or sell any of such Purchase Shares in Canada either
(A) on or through the TSX or any other Canadian stock exchange or quotation
system, or (B) directly to any third Person whom, to the Investor’s knowledge
following reasonable inquiry, is either (1) a Person resident in any Province or
Territory of Canada or (2) a Person acquiring such Purchase Shares for the
benefit of another Person resident in any Province or Territory of Canada; and
(ii) offer and sell such Purchase Shares that are issued and sold to the
Investor pursuant to this Agreement only (A) in transactions executed on the
Principal Market through a registered broker-dealer located in the United
States, or (B) directly to third Persons, none of whom, to the Investor’s
knowledge following reasonable inquiry, is either (1) a Person resident in any
Province or Territory of Canada or (2) a Person acquiring such Purchase Shares
for the benefit of another Person resident in any Province or Territory of
Canada. For so long as the Common Stock listed on the TSX, within 10 calendar
days after the end of each month during the term of this Agreement, the Company
will, in addition to filing a Form 1 with the TSX, provide, upon the request of
the TSX, additional monthly reports of daily sales of the Purchase Shares, which
schedules and reports shall be submitted to the TSX on a confidential,
non-public basis to the extent possible.

 

(iv)                                           General.  The Company shall not
issue any shares of Common Stock pursuant to this Agreement if such issuance
would reasonably be expected to result in (A) a violation of applicable U.S.
federal or state securities laws, including, without limitation, the Securities
Act and the Exchange Act, or applicable Canadian Securities Laws, or (B) a
breach of the Company’s obligations under applicable rules of the Principal
Market or applicable rules, regulations and policies of the TSX. The provisions
of this Section 2(e) shall be implemented in a manner otherwise than in strict
conformity with the terms hereof only if necessary to ensure compliance with the
Securities Act, the Exchange Act, Canadian Securities Laws, the rules of the
Principal Market, and the rules, regulations and policies of the TSX.

 

(f)                                   Beneficial Ownership Limitation. 
Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not issue or sell to the Investor, and the Investor shall not
purchase or acquire from the Company, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor of more than 9.99% of the
then issued and outstanding shares of Common Stock (the “Beneficial Ownership
Limitation”). Upon the written or oral request of the Investor, the Company
shall promptly (but not later than 24 hours) confirm orally or in writing to the

 

--------------------------------------------------------------------------------


 

Investor the number of shares of Common Stock then outstanding. The Investor and
the Company shall each cooperate in good faith in the determinations required
hereby and the application hereof. The Investor’s written certification to the
Company of the applicability of the Beneficial Ownership Limitation, and the
resulting effect thereof hereunder at any time, shall be conclusive with respect
to the applicability thereof and such result absent manifest error.

 

3.                                      INVESTOR’S REPRESENTATIONS AND
WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)                                 Investment Purpose.   The Investor is
acquiring the Purchase Shares as principal for its own account for investment
only and not with a view to or for distributing or reselling such Purchase
Shares or any part thereof in violation of the Securities Act or any applicable
U.S. state securities laws or Canadian Securities Laws, has no present intention
of distributing any of such Purchase Shares in violation of the Securities Act
or any applicable U.S. state securities law or Canadian Securities Laws, and has
no direct or indirect arrangement or understandings with any other Persons to
distribute or regarding the distribution of such Purchase Shares in violation of
the Securities Act or any applicable U.S. state securities laws or Canadian
Securities Laws (this representation and warranty not limiting the Investor’s
right to sell the Purchase Shares at any time in the United States pursuant to
the Registration Statement described herein or otherwise in compliance with the
Securities Act and applicable U.S. state securities laws).  The Investor is
acquiring the Purchase Shares hereunder in the ordinary course of its business.

 

(b)                                 Accredited Investor Status.  The Investor is
an “accredited investor” as that term is defined in Rule 501(a)(3) of Regulation
D promulgated under the Securities Act.

 

(c)                                  Reliance on Exemptions.  The Investor
understands that the Purchase Shares are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and from the prospectus requirements of
applicable Canadian Securities Laws, and that the Company is relying in part
upon the truth and accuracy of, and the Investor’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Purchase Shares.

 

(d)                                 Information.  The Investor understands that
its investment in the Purchase Shares involves a high degree of risk.  The
Investor (i) is able to bear the economic risk of an investment in the Purchase
Shares including a total loss thereof, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Purchase Shares and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and other
matters related to an investment in the Purchase Shares. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained in Section 4 below.  The
Investor has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Purchase Shares and is not relying on any accounting, legal,
tax or other advice from the Company or its officers, employees, representatives
or advisors.  The Investor acknowledges and agrees that the Company neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4 hereof.

 

--------------------------------------------------------------------------------


 

(e)                                  No Governmental Review.  The Investor
understands that no U.S. federal or state, and no Canadian Commission or other
Canadian provincial agency, or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Purchase Shares or
the fairness or suitability of an investment in the Purchase Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Purchase Shares.

 

(f)                                   Transfer or Sale.  The Investor
understands that (i) the Purchase Shares may not be offered for sale, sold,
assigned or transferred in the United States unless (A) registered pursuant to
the Securities Act or (B) an exemption exists permitting such Purchase Shares to
be sold, assigned or transferred without such registration; (ii) any sale of the
Purchase Shares made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
the  Purchase Shares under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

(g)                                  Validity; Enforcement.  The Transaction
Documents have been duly and validly authorized, executed and delivered on
behalf of the Investor and is a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(h)                                 Residency.  The Investor is a resident of
the State of Illinois.

 

(i)                                     No Short Selling.  The Investor
represents and warrants to the Company that at no time prior to the date of this
Agreement has any of the Investor, its agents, representatives or affiliates
engaged in or effected, in any manner whatsoever, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto, which exceptions shall be deemed to be
a part of the representations and warranties made hereunder, as of the date
hereof and as of the Commencement Date:

 

(a)                                 Organization and Qualification. The Company
and each of its Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any of its
Subsidiaries is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and its Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would result in a Material Adverse Effect and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.  The
Company has no Subsidiaries except as set forth in the SEC Documents (as defined
below).

 

--------------------------------------------------------------------------------


 

(b)                                 Authorization; Enforcement; Validity. 
(i) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement, the Registration Rights
Agreement and each of the other Transaction Documents, including without
limitation, the issuance of the Purchase Shares in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement, the
Registration Rights Agreement and each of the other Transaction Documents to
which the Company is a party by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation, the
issuance of the Purchase Shares, have been duly authorized by the Company’s
Board of Directors (or a duly authorized committee thereof) and no further
consent or authorization is required by the Company, its Board of Directors (or
a duly authorized committee thereof) or its stockholders, (iii) each of this
Agreement, the Registration Rights Agreement and other Transaction Documents
have been duly executed and delivered by the Company and (iv) each of this
Agreement, the Registration Rights Agreement and the other Transaction Documents
upon its execution on behalf of the Company shall constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies. The Board of Directors of the
Company (or a duly authorized committee thereof) has approved the resolutions
(the “Signing Resolutions”) substantially in the form provided to the Investor
to authorize this Agreement, the Registration Rights Agreement and each of the
other Transaction Documents and the transactions contemplated hereby and
thereby.  The Signing Resolutions are valid, in full force and effect and have
not been materially modified or supplemented in any respect.  The Company has
delivered to the Investor a true and correct copy of a unanimous written consent
adopting the Signing Resolutions executed by all of the members of the Board of
Directors of the Company (or a duly authorized committee thereof).  Except as
set forth in this Agreement, no other approvals or consents of the Company’s
Board of Directors and/or stockholders is necessary under applicable laws and
the Company’s Certificate of Incorporation and/or Bylaws to authorize the
execution and delivery of this Agreement, the Registration Rights Agreement and
each of the other Transaction Documents or any of the transactions contemplated
hereby or thereby, including, but not limited to, the issuance of the Purchase
Shares.

 

(c)                                  Capitalization.  As of the date hereof, the
authorized capital stock of the Company is set forth in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2018.  Except as
disclosed in the SEC Documents, (i) no shares of the Company’s capital stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act, (v) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Purchase Shares as described in this Agreement, and (vii) the Company does
not have any stock appreciation rights or

 

--------------------------------------------------------------------------------


 

“phantom stock” plans or agreements or any similar plan or agreement.  The
Company has furnished to the Investor true and correct copies of the Certificate
of Incorporation and the Bylaws, and summaries of the terms of all securities
convertible into or exercisable for Common Stock, if any, and copies of any
documents containing the material rights of the holders thereof in respect
thereto that are not otherwise disclosed in the SEC Documents.

 

(d)                                 Issuance of Purchase Shares.  Upon issuance
and payment therefor in accordance with the terms and conditions of this
Agreement, the Purchase Shares shall be validly issued, fully paid and
nonassessable and free from all taxes, liens, charges, restrictions, rights of
first refusal and preemptive rights with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. 
16,250,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares. Upon receipt of
the Purchase Shares, the Investor will have good and marketable title to such
Purchase Shares and such Purchase Shares will be immediately freely tradable in
the United States in accordance with the provisions of Section 2(f)(iii) hereof.

 

(e)                                  No Conflicts.  The execution, delivery and
performance by the Company of this Agreement, the Registration Rights Agreement
and the other Transaction Documents to which the Company is a party, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including, without limitation, the reservation for issuance and the issuance of
the Purchase Shares), will not (i) result in a violation of the Certificate of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the Bylaws or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including, without limitation, U.S. federal and state
securities laws and regulations, Canadian Securities Laws and the rules and
regulations of the Principal Market and the TSX), in each case applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which would not result in a Material Adverse
Effect.  Neither the Company nor its Subsidiaries is in violation of any term of
or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or Bylaws,
respectively.  Neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments that would
not have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, regulation of any U.S. federal or state, any Canadian
federal or provincial, or any other foreign governmental entity, agency or body,
except for possible violations, the sanctions for which either individually or
in the aggregate would not have a Material Adverse Effect. No consent, approval,
authorization, filing with or order of any U.S. federal or state, any Canadian
federal or provincial, or any other foreign governmental entity, agency or body
is required in connection with the transactions contemplated in the Transaction
Documents, except such as have been or will be obtained under the Securities
Act, the Exchange Act and Canadian Securities Laws, and such as may be required
under applicable U.S. state securities laws, applicable Canadian Securities
Laws, applicable rules of the Principal Market, and applicable rules and
regulations of the TSX in connection with the transactions contemplated by the
Transaction Documents. Except as set forth elsewhere in this Agreement and
except for filings which are permitted to be made following each issue and sale
of Purchase Shares under

 

--------------------------------------------------------------------------------


 

applicable Canadian Securities Laws or under the rules and regulations of the
TSX, all consents, authorizations, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.

 

(f)                                   SEC Documents; Financial Statements. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension.  As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable.   None of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Except as set forth in the SEC
Documents, the Company has received no notices or correspondence from the SEC
for the one year preceding the date hereof.  To the Company’s knowledge, the SEC
has not commenced any enforcement proceedings against the Company or any of its
Subsidiaries.

 

(g)                                  Absence of Certain Changes.  Except as
disclosed in the SEC Documents, since December 31, 2017, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries.  The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings in
the United States. The Company is financially solvent and is generally able to
pay its debts as they become due. The Company is not in nor subject to a
bankruptcy or insolvency proceeding in Canada or in any other foreign
jurisdiction.

 

(h)                                 Absence of Litigation. There is no action,
suit, proceeding, inquiry or investigation before or by any U.S. federal or
state, any Canadian federal or provincial, or any other foreign court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s or its
Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

(i)                                     Acknowledgment Regarding Investor’s
Status.  The Company acknowledges and agrees that the Investor is acting solely
in the capacity of arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar

 

--------------------------------------------------------------------------------


 

capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and any advice given by the Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to the
Investor’s purchase of the Purchase Shares.  The Company further represents to
the Investor that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives and advisors.

 

(j)                                    No General Solicitation; No Integrated
Offering.  Neither the Company, nor any of its affiliates, nor any Person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Purchase Shares. Neither the
Company, nor or any of its affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the offer and sale of any of the Purchase Shares under the
Securities Act, whether through integration with prior offerings or otherwise,
or cause this offering of the Purchase Shares to be integrated with prior
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market or pursuant to the rules,
regulations and policies of the TSX.

 

(k)                              Intellectual Property Rights.  To the Company’s
knowledge, the Company and its Subsidiaries own or possess adequate rights or
licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  None
of the Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others, and there is no claim, action
or proceeding being made or brought against, or to the Company’s knowledge,
being threatened against, the Company or its Subsidiaries regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement, which could reasonably be expected to have a Material Adverse
Effect.

 

(l)                                     Environmental Laws.  The Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses as currently
conducted, and (iii) are in compliance with all terms and conditions of any such
permit, license or approval, except where, in each of the three foregoing
clauses, the failure to so comply could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(m)                             Title; Mining Claims.  The Company and the
Subsidiaries have good and marketable title to all real property (other than the
Mining Claims (as defined below)) owned by them that is material to the business
of the Company and the Subsidiaries and good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiaries, in each case free and clear of all liens, encumbrances and
defects (“Liens”), except for (i) Liens described in the SEC

 

--------------------------------------------------------------------------------


 

Documents, (ii) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries, and(iii) Liens for the payment of
U.S. federal, state or other taxes, the payment of which is neither delinquent
nor subject to penalties. Except for the Mining Claims, any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance. All interests in material mining claims,
concessions, exploitation or extraction rights or similar rights (the “Mining
Claims”) that are held by the Company or any of its Subsidiaries are or will be
fairly and accurately described in the SEC Documents in all material respects
and are in good standing, are valid and enforceable, and are free and clear of
any material Liens or charges, except as disclosed in the SEC Documents.

 

(n)                                 Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged.  Neither the Company nor any such Subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Company and its Subsidiaries, taken as a whole.

 

(o)                                 Regulatory Permits.  The Company and its
Subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, provincial, state, local or foreign
governmental or regulatory authorities necessary to conduct their respective
businesses as currently conducted, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such material certificate, authorization or permit.

 

(p)                                 Tax Status.  The Company and each Subsidiary
have (i) has made or filed all necessary United States federal, and state income
and all foreign income and franchise tax returns and have paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened against the Company or, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company or of any Subsidiary know of no basis for any
such claim. No stamp duty, registration or documentary taxes, duties or similar
charges are payable under the federal laws of Canada or the laws of any province
in connection with the creation, issuance, sale and delivery by the Company of
the Purchase Shares to the Investor under this Agreement or the authorization,
execution, delivery and performance of this Agreement or any of the other
Transaction Documents.

 

(q)                                 Transactions With Affiliates.   Except as
set forth in the SEC Documents, none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case, in excess of $120,000 other

 

--------------------------------------------------------------------------------


 

than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

(r)                                    Application of Takeover Protections.  The
Company and its board of directors have taken or will take prior to the
Commencement Date all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Purchase Shares and the Investor’s ownership of
the Purchase Shares.

 

(s)                                   Disclosure.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents that will be timely publicly disclosed by the Company, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information that
is not otherwise disclosed in the Registration Statement or the SEC
Documents.   The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company.  All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement, is
true and correct in all material respects, and, when taken together with the SEC
Documents, does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole did not, as of their issue date,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that the Investor neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

 

(t)                                    Foreign Corrupt Practices.   Neither the
Company, nor to the knowledge of the Company, any agent or other Person acting
on behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(u)                                 DTC Eligibility.  The Company, through the
Transfer Agent, currently participates in the DTC Fast Automated Securities
Transfer (FAST) Program and the Common Stock can be transferred electronically
to third parties via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(v)                                 Sarbanes-Oxley. The Company is in compliance
in all material respects with the provisions of the Sarbanes-Oxley Act of 2002,
as amended, which are applicable to it as of the date hereof.

 

(w)                               Certain Fees. No brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank

 

--------------------------------------------------------------------------------


 

or other Person with respect to the transactions contemplated by the Transaction
Documents. The Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 4(w) that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

(x)                                 Investment Company. The Company is not
required to be registered as, and immediately after receipt of payment for the
Purchase Shares will not be required to be registered as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(y)                                 Listing and Maintenance Requirements. The
issuance and sale of the Purchase Shares as contemplated in this Agreement does
not contravene the rules of the Principal Market or the rules, regulations and
policies of the TSX. The Common Stock is registered pursuant to Section 12(b) or
12(g) of the Exchange Act, and the Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the SEC is contemplating terminating such
registration.  Except as disclosed in the SEC Docunments, the Company has not,
in the 12 months preceding the date hereof, received notice from the Principal
Market or the TSX or any other trading market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of the Principal Market or the TSX
or any other trading market on which the Common Stock is or has been listed or
quoted, respectively. Subject to the Company maintaining compliance with
Section 1003(a) of the NYSE American Company Guide, the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements. Neither the
Principal Market nor the TSX has commenced any delisting proceedings against the
Company. The Company has filed all documents or information required to be filed
by it under the rules, regulations and policies of the Principal Market and the
TSX.

 

(z)                                  Canadian Securities Law Compliance. The
Company is a “reporting issuer” (within the meaning of applicable Canadian
Securities Laws) in each of the Provinces of Canada and is not on the list of
defaulting reporting issuers maintained by the applicable Canadian Commission or
other regulatory authority in each such Province that maintains such a list. The
offer, issue and sale of the Purchase Shares by the Company pursuant to this
Agreement is exempt from or otherwise not subject to the requirement under
Canadian Securities Laws that the Company prepare and file a prospectus with the
applicable Canadian Commission or other regulatory authority in each of the
Provinces of Canada to qualify for distribution in such Province the Purchase
Shares that may be issued to the Investor under this Agreement. The Company has
filed on a timely basis all documents and other information required to be filed
by the Company under Canadian Securities Laws during the twelve months preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material).

 

(aa)                          Accountants.  The Company’s accountants are set
forth in the SEC Documents and, to the knowledge of the Company, such
accountants are an independent registered public accounting firm as required by
the Securities Act.

 

(bb)                          No Market Manipulation. The Company has not, and
to its knowledge no Person acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Purchase Shares, (ii) sold, bid for, purchased, or, paid
any compensation for soliciting purchases of, any of the Purchase Shares, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company.

 

--------------------------------------------------------------------------------


 

(cc)                            Shell Company Status. The Company is not
currently, and has never been, an issuer identified in Rule 144(i)(1) under the
Securities Act.

 

(dd)                          No Disqualification Events.  None of the Company,
any of its predecessors, any affiliated issuer, any director, executive officer,
other officer of the Company participating in the offering contemplated hereby,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3) under the Securities Act. The Company has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event.

 

5.                                      COVENANTS.

 

(a)                                 Filing of Current Report and Registration
Statement.  The Company agrees that it shall, within the time required under the
Exchange Act, file with the SEC a report on Form 8-K relating to the
transactions contemplated by, and describing the material terms and conditions
of, the Transaction Documents (the “Current Report”). The Company shall also
file with the SEC, within twenty (20) Business Days from the date hereof, a new
registration statement (the “Registration Statement”) covering only the resale
of the Purchase Shares, in accordance with the terms of the Registration Rights
Agreement between the Company and the Investor, dated as of the date hereof (the
“Registration Rights Agreement”).  The Company shall permit the Investor to
review and comment upon the final pre-filing draft version of the Current Report
at least two (2) Business Days prior to its filing with the SEC, and the Company
shall give due consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Business Day from the date the Investor
receives it from the Company.

 

(b)                                 Blue Sky. The Company shall take all such
action, if any, as is reasonably necessary in order to obtain an exemption for
or to register or qualify (i) the sale of the Purchase Shares to the Investor
under this Agreement and (ii) any subsequent resale of all Purchase Shares by
the Investor, in each case, under applicable securities or “Blue Sky” laws of
the states of the United States in such states as is reasonably requested by the
Investor from time to time, and shall provide evidence of any such action so
taken to the Investor; provided that the Company shall not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(c)                                  Listing/DTC.  The Company shall promptly
cause all of the Purchase Shares to be issued by the Company to the Investor
pursuant to this Agreement to be approved for listing on the Principal Market
and the TSX in accordance with the applicable rules and regulations of the
Principal Market and the TSX, respectively, subject only to official notice of
issuance and, with respect to TSX listing, any standard TSX listing conditions
for transactions of this nature, and the Company shall provide satisfactory
evidence of such actions to the Investor, and the Company. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock,
including all of the Purchase Shares, on the Principal Market and shall comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules and regulations of the Principal Market and the TSX. Neither
the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock, including the Purchase Shares on the Principal Market.  The Company shall
promptly, and in no event later than the following Business Day, provide to the
Investor copies of any notices it receives from the Principal Market regarding
the continued eligibility of

 

--------------------------------------------------------------------------------


 

the Common Stock for listing on the Principal Market; provided, however, that
the Company shall not be required to provide the Investor copies of any such
notice that the Company reasonably believes constitutes material non-public
information and the Company would not be required to publicly disclose such
notice in any report or statement filed with the SEC under the Exchange Act
(including on Form 8-K) or the Securities Act. The Company shall pay all fees
and expenses in connection with satisfying its obligations under this
Section 5(c).  The Company shall take all action necessary to ensure that its
Common Stock, including the Purchase Shares, can be transferred electronically
as DWAC Shares.

 

(d)                                 Prohibition of Short Sales and Hedging
Transactions.  The Investor agrees that beginning on the date of this Agreement
and ending on the date of termination of this Agreement as provided in
Section 11, the Investor and its agents, representatives and affiliates shall
not in any manner whatsoever enter into or effect, directly or indirectly, any
(i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the
Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

(e)                                  Payment of Commitment Fee.  In
consideration for the Investor’s execution and delivery of this Agreement, the
Company shall cause to be paid to the Investor a commitment fee of $300,000 (the
“Commitment Fee”) immediately upon the execution of this Agreement and shall
deliver the Commitment Fee in full to the Investor by wire transfer of
immediately available funds to an account designated by the Investor by written
notice to the Company on or prior to the date of this Agreement. For the
avoidance of doubt, all of the Commitment Fee shall be fully earned as of the
date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any subsequent termination of this Agreement.

 

(f)                                   Compliance with Laws. The Company and each
of its Subsidiaries shall maintain, or cause to be maintained, all material
permits, licenses and other authorizations required by federal, provincial,
state and local law in order to conduct their businesses substantially as
described in the SEC Documents, and the Company and each of its Subsidiaries
shall conduct their businesses, or cause their businesses to be conducted, in
substantial compliance with such permits, licenses and authorizations and with
applicable laws, except where the failure to maintain or be in compliance with
such permits, licenses and authorizations would not reasonably be expected to
have a Material Adverse Effect. The Company shall comply in all material
respects with all requirements imposed upon it by Canadian Securities Laws, the
Securities Act and the Exchange Act as from time to time in force in connection
with the offer, issuance and sale of the Purchase Shares contemplated by the
Transaction Documents. Without limiting the generality of the foregoing, neither
the Company nor any of its officers, directors or affiliates will take, directly
or indirectly, any action designed or intended to stabilize or manipulate the
price of any security of the Company, or which would reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company. The Company will conduct its affairs in such a manner so as to
reasonably ensure that neither it nor the Subsidiaries will be or become, at any
time prior to the termination of this Agreement, required to register as an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the SEC’s current interpretation as to entities that are
not considered, or required to register as, an investment company. The Company
and the Subsidiaries will use their best efforts to comply with all effective
applicable provisions of the Sarbanes-Oxley Act and The Dodd—Frank Wall Street
Reform and Consumer Protection Act.

 

(g)                                  Due Diligence; Non-Public Information.  The
Investor shall have the right, from time to time as the Investor may reasonably
deem appropriate, and upon providing reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business
hours.  The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence

 

--------------------------------------------------------------------------------


 

of the Company.  Each party hereto agrees not to disclose any Confidential
Information of the other party to any third party and shall not use the
Confidential Information for any purpose other than in connection with, or in
furtherance of, the transactions contemplated hereby.  Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party. The Company confirms that neither it nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes or might constitute material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf, as determined in the
reasonable good faith judgment of the Investor, in addition to any other remedy
provided herein or in the other Transaction Documents, if the Investor is
holding Purchase Shares at the time of the disclosure of material, non-public
information, the Investor shall have the right to make a public disclosure, in
the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by the Company;
provided the Investor shall have first provided notice to the Company that it
believes it has received information that constitutes material, non-public
information, the Company shall have at least 48 hours to publicly disclose such
material, non-public information prior to any such disclosure by the Investor or
demonstrate to the Investor in writing why such information does not constitute
material, non-public information, and (assuming the Investor and its counsel
disagree with the Company’s determination) the Company shall have failed to
publicly disclose such material, non-public information within such time period.
The Investor shall not have any liability to the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

 

(h)                                 Purchase Records. The Investor and the
Company shall each maintain records showing the remaining Available Amount at
any given time and the dates and Purchase Amounts for each Regular Purchase,
Accelerated Purchase and Additional Accelerated Purchase or shall use such other
method, reasonably satisfactory to the Investor and the Company.

 

(i)                                     Taxes.   The Company shall pay any and
all transfer, stamp or similar taxes that may be payable with respect to the
issuance and delivery of any shares of Common Stock to the Investor made under
this Agreement.

 

(j)                                    Use of Proceeds. The Company will use the
net proceeds from the offering as described in the Registration Statement or the
SEC Documents.

 

(k)                                 Other Transactions. The Company shall not
enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares to the
Investor in accordance with the terms of the Transaction Documents.

 

(l)                                     Integration.  From and after the date of
this Agreement, neither the Company, nor or any of its Subsidiaries or
affiliates will, and the Company shall use its reasonable best efforts to ensure
that no Person acting on their behalf will, directly or indirectly, make any
offers or sales of any security or solicit any offers to buy any security, under
circumstances that would (i) require registration under the Securities Act or
registration or qualification under any U.S. state securities laws of the offer,
sale and issuance of the Purchase Shares to the Investor under this Agreement,
(ii) require, under any Canadian Securities

 

--------------------------------------------------------------------------------


 

Laws, the filing of a prospectus with the applicable Canadian Commission or
other regulatory authority in each of the Provinces of Canada to qualify, the
offer, sale and issuance of the Purchase Shares to the Investor under this
Agreement, or (iii) cause the offer, sale and issuance of the Purchase Shares to
the Investor under this Agreement to be integrated with other offerings by the
Company in a manner that would require stockholder approval pursuant to the
rules of the Principal Market or pursuant to the rules, regulations and policies
of the TSX, unless stockholder approval is obtained before the closing of such
subsequent transaction in accordance with the rules of such Principal Market and
the rules, regulations and policies of the TSX, respectively.

 

(m)                             Limitation on Variable Rate Transactions.  From
and after the date of this Agreement until the earlier of: (i) the later of
(A) the 36-month anniversary of the date of this Agreement or (B) the 36-month
anniversary of the Commencement Date (if the Commencement has occurred), and
(ii) the one (1) year anniversary of the date of the termination of this
Agreement pursuant to and in accordance with Section 11 of this Agreement (if
applicable), the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction, other than in connection with an Exempt Issuance. The Investor
shall be entitled to seek injunctive relief against the Company to preclude any
such issuance, which remedy shall be in addition to any right to collect
damages, without the necessity of showing economic loss and without any bond or
other security being required. “Common Stock Equivalents” means any securities
of the Company which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Variable Rate Transaction” means a transaction in which
the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock or Common Stock Equivalents either
(A) at a conversion price, exercise price, exchange rate or other price that is
based upon and/or varies with the trading prices of or quotations for the Common
Stock at any time after the initial issuance of such debt or equity securities
(excluding any customary “cashless” exercise provision of any Common Stock
purchase warrant that is not a “prepaid” or “prefunded” warrant or “penny” or
similar warrant that has a nominal or no cash exercise price), or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” anti-dilution provision, but not
including any standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction or
any “weighted-average” anti-dilution provision), (ii) issues or sells any debt
or equity securities, including without limitation, Common Stock or Common Stock
Equivalents, either (A) at a price that is subject to being reset at some future
date after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (other than
pursuant to standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction or
pursuant to any “weighted-average” anti-dilution provision), or (B) that is
subject to or contains any put, call, redemption, buy-back, price-reset or other
similar provision or mechanism that provides for the issuance of additional debt
or equity securities of the Company or the payment of cash by the Company,
including, without limitation, a “Black-Scholes” put or call right (other than a
“Black-Scholes” put or call right that is triggered only upon a “Fundamental
Transaction”, as such term is defined in the applicable debt or equity
security), or (iii) enters into any agreement, including, but not limited to, an
“equity line of credit”, “at-the-market offering” or other continuous offering
or similar offering of Common Stock or Common Stock Equivalents, whereby the
Company may sell Common Stock or Common Stock Equivalents at a future determined
price. “Exempt Issuance” means the issuance of (a) 

 

--------------------------------------------------------------------------------


 

Common Stock, options or other equity incentive awards to employees, officers,
directors or vendors of the Company pursuant to any equity incentive plan duly
adopted for such purpose, by the Board of Directors or a majority of the members
of a committee of directors established for such purpose, (b) (1) any Securities
issued to the Investor pursuant to this Agreement, (2) any securities issued
upon the exercise or exchange of or conversion of any shares of Common Stock or
Common Stock Equivalents held by the Investor at any time, (3) any securities
issued upon the exercise or exchange of or conversion of any Common Stock
Equivalents issued and outstanding on the date of this Agreement, provided that
such securities referred to in this clause (3) have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities, or
(4) any securities to be issued by the Company to the Investor pursuant to any
other agreement between the Company and the Investor, (c) securities issued
pursuant to acquisitions, divestitures, partnerships, licenses, collaborations
or strategic transactions approved by the Board of Directors or a majority of
the members of a committee of directors established for such purpose, which
acquisitions, divestitures, partnerships, licenses, collaborations or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance is not for the primary purpose of raising capital or to an entity
whose primary business is investing in securities, or (d) Common Stock issued
pursuant to an “at-the-market offering” by the Company exclusively through a
registered broker-dealer acting as agent of the Company pursuant to a written
agreement between the Company and such registered broker-dealer.

 

6.                                      TRANSFER AGENT INSTRUCTIONS.

 

On the Commencement Date, the Company shall issue to the Transfer Agent, and any
subsequent transfer agent, (i) irrevocable instructions in the form
substantially similar to those used by the Investor in substantially similar
transactions (the “Commencement Irrevocable Transfer Agent Instructions”) and
(ii) the notice of effectiveness of the Registration Statement in the form
attached as an exhibit to the Registration Rights Agreement (the “Notice of
Effectiveness of Registration Statement”), in each case to issue the Purchase
Shares in accordance with the terms of this Agreement and the Registration
Rights Agreement. All Purchase Shares to be issued from and after Commencement
to or for the benefit of the Investor pursuant to this Agreement shall be issued
only as DWAC Shares. The Company represents and warrants to the Investor that,
while this Agreement is effective, no instruction other than the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement referred to in this Section 6 will be given by the
Company to the Transfer Agent with respect to the Purchase Shares, and the
Purchase Shares covered by the Registration Statement shall otherwise be freely
transferable on the books and records of the Company. If the Investor effects a
sale, assignment or transfer of the Purchase Shares, the Company shall permit
the transfer and shall promptly instruct the Transfer Agent (and any subsequent
transfer agent) to issue DWAC Shares in such name and in such denominations as
specified by the Investor to effect such sale, transfer or assignment. Nothing
in this Section 6 shall modify the Investor’s obligation under the Registration
Rights Agreement to discontinue disposition of Purchase Shares under the
Registration Statement in certain circumstances.  The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Investor. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 6 will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section 6, that the Investor shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required. The Company
shall take all actions to carry out the intent and accomplish the purposes of
this Section 6, including, without limitation, delivering or causing to be
delivered all such legal opinions, consents, certificates, resolutions and
instructions to the Transfer Agent, and any successor transfer agent of the
Company, as may be requested from time to time by the Investor or necessary or
desirable to carry

 

--------------------------------------------------------------------------------


 

out the intent and accomplish the purposes of this Section 6, and all fees and
costs associated therewith shall be borne by the Company.

 

7.                                      CONDITIONS TO THE COMPANY’S RIGHT TO
COMMENCE SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction of each of the following
conditions:

 

(a)                                 The Investor shall have executed each of the
Transaction Documents and delivered the same to the Company;

 

(b)                                 The Registration Statement covering the
resale of the Purchase Shares shall have been declared effective under the
Securities Act by the SEC, and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC; and

 

(c)                                  The representations and warranties of the
Investor shall be true and correct in all material respects as of the date
hereof and as of the Commencement Date as though made at that time.

 

8.                                      CONDITIONS TO THE INVESTOR’S OBLIGATION
TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or prior to
the Commencement Date and, once such conditions have been initially satisfied,
there shall not be any ongoing obligation to satisfy such conditions after the
Commencement has occurred:

 

(a)                                 The Company shall have executed each of the
Transaction Documents and delivered the same to the Investor;

 

(b)                                 The Common Stock shall be listed on the
Principal Market and the TSX, trading in the Common Stock shall not have been
within the last 365 days suspended by the SEC, the Canadian Commissions, the
Principal Market or the TSX, and all of the Purchase Shares to be issued by the
Company to the Investor pursuant to this Agreement shall have been approved for
listing on the Principal Market and conditionally approved for listing on the
TSX in accordance with the applicable rules and regulations of the Principal
Market and the TSX, respectively, subject only to official notice of issuance
and any standard TSX listing conditions for transactions of this nature;

 

(c)                                  The Investor shall have received the
opinions of the Company’s legal counsel dated as of the Commencement Date
substantially in the form heretofore agreed by the parties hereto;

 

(d)                                 The representations and warranties of the
Company shall be true and correct in all material respects (except to the extent
that any of such representations and warranties is already qualified as to
materiality in Section 4 above, in which case, the portion of such
representations and warranties so qualified shall be true and correct without
further qualification) as of the date hereof and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.  The Investor shall have received a certificate,
executed by the CEO, President or

 

--------------------------------------------------------------------------------


 

CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit A;

 

(e)                                  The Board of Directors of the Company shall
have adopted resolutions in substantially the form attached hereto as Exhibit B
which shall be in full force and effect without any amendment or supplement
thereto as of the Commencement Date;

 

(f)                                   As of the Commencement Date, the Company
shall have reserved out of its authorized and unissued Common Stock, solely for
the purpose of effecting purchases of Purchase Shares hereunder, 16,250,000
shares of Common Stock;

 

(g)                                  The Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement each
shall have been delivered to and acknowledged in writing by the Company and the
Transfer Agent (or any successor transfer agent);

 

(h)                                 The Company shall have delivered to the
Investor a certificate evidencing the incorporation and good standing of the
Company in the State of Delaware issued by the Secretary of State of the State
of Delaware as of a date within ten (10) Business Days of the Commencement Date;

 

(i)                                     The Company shall have delivered to the
Investor a certified copy of the Certificate of Incorporation as certified by
the Secretary of State of the State of Delaware within ten (10) Business Days of
the Commencement Date;

 

(j)                                    The Company shall have delivered to the
Investor a secretary’s certificate executed by the Secretary of the Company,
dated as of the Commencement Date, in the form attached hereto as Exhibit C;

 

(k)                                 The Registration Statement covering the
resale of the Purchase Shares shall have been declared effective under the
Securities Act by the SEC, and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC. The Company shall have
prepared and filed with the SEC, not later than one (1) Business Day after the
effective date of the Registration Statement, a final and complete prospectus
(the preliminary form of which shall be included in the Registration Statement)
and shall have delivered to the Investor a true and complete copy thereof. Such
prospectus shall be current and available for the resale by the Investor of all
of the Purchase Shares covered thereby. The Current Report shall have been filed
with the SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC or any Canadian Commission at or
prior to the Commencement Date pursuant to the reporting requirements of the
Exchange Act or Canadian Securities Laws, as applicable, shall have been filed
with the SEC or such Canadian Commission, as applicable, within the applicable
time periods prescribed for such filings under the Exchange Act (taking into
account any applicable extension periods contemplated by the Exchange Act) or
Canadian Securities Laws, as applicable;

 

(l)                                     No Event of Default (as defined below)
has occurred, or any event which, after notice and/or lapse of time, would
reasonably be expected to become an Event of Default has occurred;

 

(m)                             All federal, state, provincial, local and
foreign governmental laws, rules and regulations applicable to the transactions
contemplated by the Transaction Documents and necessary for the execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated thereby in accordance with the terms thereof shall
have been complied with, and all consents, authorizations and orders of, and all
filings and registrations with, all federal, state,

 

--------------------------------------------------------------------------------


 

provincial, local and foreign courts or governmental agencies and all federal,
state, provincial, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required under the Securities Act, the
Exchange Act, applicable U.S. state securities or “Blue Sky” laws, Canadian
Securities Laws, or applicable rules and regulations of the Principal Market and
the TSX, or otherwise required by the Canadian Commissions, the SEC, the
Principal Market, the TSX or any U.S. state or other Canadian provincial
securities regulators;

 

(n)                                 No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any federal, state, provincial, local or foreign court or
governmental authority of competent jurisdiction which prohibits the
consummation of or which would materially modify or delay any of the
transactions contemplated by the Transaction Documents; and

 

(o)                                 No action, suit or proceeding before any
federal, state, provincial, local or foreign arbitrator or any court or
governmental authority of competent jurisdiction shall have been commenced or
threatened, and no inquiry or investigation by any federal, state, provincial,
local or foreign governmental authority of competent jurisdiction shall have
been commenced or threatened, against the Company, or any of the officers,
directors or affiliates of the Company, seeking to restrain, prevent or change
the transactions contemplated by the Transaction Documents, or seeking material
damages in connection with such transactions.

 

9.                                      INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Purchase Shares hereunder and in addition to all of
the Company’s other obligations under the Transaction Documents, the Company
shall defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, members, officers, directors, employees and any of the
foregoing Person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than, in the case of clause (c), with respect to Indemnified Liabilities
which directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee. The indemnity in this Section 9 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.  Payment
under this indemnification shall be made within thirty (30) days from the date
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive

 

--------------------------------------------------------------------------------


 

evidence, absent manifest error, of the amount due from the Company to Investor.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

10.                               EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)                                 the effectiveness of a registration
statement registering the resale of the Purchase Shares lapses for any reason
(including, without limitation, the issuance of a stop order or similar order)
or such registration statement (or the prospectus forming a part thereof) is
unavailable to the Investor for resale of any or all of the Purchase Shares to
be issued to the Investor under the Transaction Documents, and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
but excluding a lapse or unavailability where (i) the Company terminates a
registration statement after the Investor has confirmed in writing that all of
the Purchase Shares covered thereby have been resold or (ii) the Company
supersedes one registration statement with another registration statement,
including (without limitation) by terminating a prior registration statement
when it is effectively replaced with a new registration statement covering
Purchase Shares (provided in the case of this clause (ii) that all of the
Purchase Shares covered by the superseded (or terminated) registration statement
that have not theretofore been resold are included in the superseding (or new)
registration statement);

 

(b)                                 either (i) the suspension of the Purchase
Shares from trading on the Principal Market for a period of one (1) Business Day
or (ii) the suspension of the Purchase Shares from trading on the TSX for a
period of one (1) Business Day (other than in connection with a voluntary
delisting by the Company), provided, in either case, that the Company may not
direct the Investor to purchase any Purchase Shares during any such suspension;

 

(c)                                  either (i) the delisting of the Purchase
Shares from the NYSE American (or any successor thereto), provided, however,
that the Purchase Shares are not immediately thereafter trading on another U.S.
Trading Market, or (ii) the delisting of the Purchase Shares from the TSX (other
than in connection with a voluntary delisting by the Company);

 

(d)                                 the failure for any reason by the Transfer
Agent to issue Purchase Shares to the Investor within three (3) Business Days
after the applicable Purchase Date, Accelerated Purchase Date or Additional
Accelerated Purchase Date, as applicable, on which the Investor is entitled to
receive such Purchase Shares;

 

(e)                                  the Company breaches any representation,
warranty, covenant or other term or condition under any Transaction Document if
such breach would reasonably be expected to have a Material

 

--------------------------------------------------------------------------------


 

Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) consecutive Business Days;

 

(f)                                   if any Person commences a proceeding
against the Company pursuant to or within the meaning of any Bankruptcy Law and
such proceeding has not been dismissed within 60 days;

 

(g)                                  if the Company, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case,
(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

 

(h)                                 a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (i) is for relief against the
Company in an involuntary case, (ii) appoints a Custodian of the Company or for
all or substantially all of its property, or (iii) orders the liquidation of the
Company or any Subsidiary;

 

(i)                                     if at any time the Company is not
eligible to transfer its Common Stock electronically as DWAC Shares; or

 

(j)                                    if at any time after the Commencement
Date, the Exchange Cap is reached (to the extent such Exchange Cap is applicable
pursuant to Section 2(e) hereof).

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Accelerated Purchase Notice.

 

11.                               TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)                                 If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company and such proceedig is not dismissed within 60
days, a Custodian is appointed for the Company or for all or substantially all
of its property, or the Company makes a general assignment for the benefit of
its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

 

(b)                                 In the event that (i) the Company fails to
file the Registration Statement with the SEC within the period specified in
Section 5(a) hereof in accordance with the terms of the Registration Rights
Agreement or (ii) the Commencement shall not have occurred on or before July 31,
2018, due to the failure to satisfy the conditions set forth in Sections 7 and 8
above with respect to the Commencement, then, in the case of clause (i) above,
this Agreement may be terminated by the Investor at any time prior to the filing
of the Registration Statement and, in the case of clause (ii) above, this
Agreement may be terminated by either party at the close of business on July 31,
2018 or thereafter, in each case without liability of such party to the other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then

 

--------------------------------------------------------------------------------


 

in breach of any covenant or agreement contained in this Agreement or any
representation or warranty of such party contained in this Agreement fails to be
true and correct such that the conditions set forth in Section 7(c) or
Section 8(d), as applicable, could not then be satisfied.

 

(c)                                  At any time after the Commencement Date,
the Company shall have the option to terminate this Agreement for any reason or
for no reason by delivering notice (a “Company Termination Notice”) to the
Investor electing to terminate this Agreement without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).  The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Investor.

 

(d)                                 This Agreement shall automatically terminate
on the date that the Company sells and the Investor purchases the full Available
Amount as provided herein, without any action or notice on the part of any party
and without any liability whatsoever of any party to any other party under this
Agreement (except as set forth below).

 

(e)                                  If, for any reason or for no reason, the
full Available Amount has not been purchased in accordance with Section 2 of
this Agreement by the Maturity Date, this Agreement shall automatically
terminate on the Maturity Date, without any action or notice on the part of any
party and without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to pending Regular Purchases, Accelerated Purchases or Additional
Accelerated Purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases under this Agreement
and (B) the Registration Rights Agreement, which shall survive any such
termination, or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.

 

12.                               MISCELLANEOUS.

 

(a)                                 Governing Law; Jurisdiction; Jury Trial. 
The corporate laws of the State of Delaware shall govern all issues concerning
the relative rights of the Company and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement, the Registration Rights Agreement and the other Transaction Documents
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Any legal
suit, action or proceeding arising out, based upon, relating to or in connection
with this Agreement, the Registration Rights Agreement or any of the other
Transaction Documents (or any term or provision thereof), or any of the
transactions contemplated hereby or thereby or referred to herein or therein,
including, without limitation, any dispute or any enforcement of any rights or
remedies (at law or in equity) with respect thereto or in connection therewith
(each, a “Related Proceeding” and collectively, the “Related Proceedings”), may
be instituted in any of the federal courts of the United States of America or
any of the state courts of the State of Illinois,

 

--------------------------------------------------------------------------------


 

in each case located in the State of Illinois, County of Cook (each, a
“Specified Court” and collectively, the “Specified Courts”), and each party
hereto irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any Specified Court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of any
Specified Court in which any Related Proceeding is instituted or brought. Each
of the parties hereby irrevocably and unconditionally waives any objection to
the laying of venue of any Related Proceeding in any of the Specified Courts and
irrevocably and unconditionally waives and agrees not to plead or claim in any
of the Specified Courts that it is not personally subject to the jurisdiction of
any of the Specified Courts or that any Related Proceeding brought in any of the
Specified Courts has been brought in an inconvenient forum. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding
instituted or brought in any of the Specified Courts. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY RELATED
PROCEEDING OR OTHERWISE IN CONNECTION THEREWITH.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party; provided that a
facsimile signature or signature delivered by e-mail in a “.pdf” format data
file shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

(e)                                  Entire Agreement.  The Transaction
Documents supersede all other prior oral or written agreements between the
Investor, the Company, their affiliates and Persons acting on their behalf with
respect to the subject matter thereof, and this Agreement, the other Transaction
Documents and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters.  The Company acknowledges and agrees that is has not
relied on, in any manner whatsoever, any representations or statements, written
or oral, other than as expressly set forth in the Transaction Documents.

 

(f)                                   Notices.  Any notices, consents or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt when delivered personally; (ii) upon receipt when sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be:

 

--------------------------------------------------------------------------------


 

If to the Company:

Golden Minerals Company

350 Indiana Street, Suite 800

Golden, Colorado 80401

Telephone:

(303) 839-5060

Facsimile:

(303) 839-5907

E-mail:

bob.vogels@goldenminerals.com

Attention:

Robert Vogels

 

 

With a copy to (which shall not constitute notice or service of process):

Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, Colorado 80202

Telephone:

(303) 892-9400

Facsimile:

(303) 893-1379

E-mail:

brian.boonstra@dgslaw.com

Attention:

Brian Boonstra

 

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:

312-822-9300

Facsimile:

312-822-9301

E-mail:

jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:

Josh Scheinfeld/Jonathan Cope

 

 

With a copy to (which shall not constitute notice or service of process):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone:

(212) 692-6267

Facsimile:

(212) 983-3115

E-mail:

ajmarsico@mintz.com

Attention:

Anthony J. Marsico, Esq.

 

 

If to the Transfer Agent:

 

Computershare Trust Company N.A.

Telephone:

Facsimile:

Attention:

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by

 

--------------------------------------------------------------------------------


 

facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Investor, including by merger or consolidation.  The Investor may not assign its
rights or obligations under this Agreement.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
successors and assigns and, except as set forth in Section 9, is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

 

(i)                                     Publicity.  The Company shall afford the
Investor and its counsel with the opportunity to review and comment upon the
form and substance of, and shall give reasonable consideration to all such
comments from the Investor or its counsel on, any press release, SEC filing or
any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Purchase Shares, the
Transaction Documents or the transactions contemplated thereby, not less than 18
hours prior to the issuance, filing or public disclosure thereof. The Investor
must be provided with a final version of any such press release, SEC filing or
other public disclosure at least 18 hours prior to any release, filing or use by
the Company thereof. The Company agrees and acknowledges that its failure to
fully comply with this provision constitutes a Material Adverse Effect.

 

(j)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
consummate and make effective, as soon as reasonably possible, the Commencement,
and to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

 

(k)                                 No Financial Advisor, Placement Agent,
Broker or Finder.    The Company represents and warrants to the Investor that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  The Investor represents
and warrants to the Company that it has not engaged any financial advisor,
placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby. 
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys’ fees and out of
pocket expenses) arising in connection with any such claim.

 

(l)                                     No Strict Construction.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.

 

(m)                             Remedies, Other Obligations, Breaches and
Injunctive Relief.  The Investor’s remedies provided in this Agreement,
including, without limitation, the Investor’s remedies provided in Section 9,
shall be cumulative and in addition to all other remedies available to the
Investor under this Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief), no remedy of the Investor
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit the Investor’s right
to pursue actual damages for any failure by the Company to comply with the terms
of this Agreement.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Investor and that the
remedy at law for

 

--------------------------------------------------------------------------------


 

any such breach may be inadequate.  The Company therefore agrees that, in the
event of any such breach or threatened breach, the Investor shall be entitled to
seek, in addition to all other available remedies, an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

(n)                                 Enforcement Costs.  If: (i) this Agreement
or any other Transaction Document is placed by the Investor in the hands of an
attorney for enforcement or is enforced by the Investor through any legal
proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement or any other
Transaction Document; or (iii) an attorney is retained to represent the Investor
in any other proceedings whatsoever in connection with this Agreement or any
other Transaction Document, then the Company shall pay to the Investor, as
incurred by the Investor, all reasonable, documented, out-of-pocket costs and
expenses including attorneys’ fees incurred in connection therewith, in addition
to all other amounts due hereunder.  If this Agreement is placed by the Company
in the hands of an attorney for enforcement or is enforced by the Company
through any legal proceedings, then the Investor shall pay to the Company, as
incurred by the Company, all reasonable costs and expenses including reasonable
attorneys’ fees incurred in connection therewith, in addition to all other
amounts due hereunder.

 

(o)                                 Amendment and Waiver; Failure or Indulgence
Not Waiver.  No provision of this Agreement may be amended or waived by the
parties from and after the date that is one (1) Business Day immediately
preceding the initial filing of the Registration Statement with the SEC. Subject
to the immediately preceding sentence, (i) no provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto and
(ii) no provision of this Agreement may be waived other than in a written
instrument signed by the party against whom enforcement of such waiver is
sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

(p)                                 Currency. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Transaction Documents are in United States Dollars (“U.S. Dollars”), and all
amounts owing under this Agreement and all other Transaction Documents shall be
paid in U.S. Dollars.

 

*     *     *     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

THE COMPANY:

 

 

 

GOLDEN MINERALS COMPANY

 

 

 

 

 

By:

/s/ Robert P. Vogels

 

Name:

Robert P. Vogels

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

INVESTOR:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: LINCOLN PARK CAPITAL, LLC

 

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Josh Scheinfeld

 

Name:

Josh Scheinfeld

 

Title:

President

 

--------------------------------------------------------------------------------